Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip James Williams appeals the district court’s order denying his pro se Fed. R.Crim.P. 35(b) motion to compel a substantial assistance reduction, as well as its order denying Williams’ motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See United States v. Williams, No. 4:09-cr-00073-TLW-l (D.S.C. June 30, 2014, Aug. 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.